DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, Claim 48 (b), Claim 49 (c), Claim 50 (i), SCN1A, neuron, and epilepsy in the reply filed on 11/2/21 is acknowledged.
Claim 60 improperly refers to species in tables. MPEP 2173.05(s) states in part “ [w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”.  Applicant is required to refer to the species, in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-50, 54, 57, 59, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarnopolsky et al. (WO 2016/187717 A1), in view of Wang et al. (US 2016/0324987 A1), Li et al. (Protein & Cell, 7, 689-691, 2016), Platt et al. (WO 2016/049163 A2), Kurrasch et al. (US 2016/0338327 A1), and Neutzner et al. (US 2016/0039893 A1).

Tarnopolsky et al. teach:
[0011] In another aspect, a method of treating a genetic disease in a mammal is provided comprising administering to the mammal a composition comprising a genetically modified exosome which is modified to express or incorporate a nuclease genome editing system, wherein the nuclease genome editing system is adapted to edit the genome of the mammal at a site causative of the genetic disease to provide treatment of the disease.
[0044] In one embodiment, isolated exosomes are genetically modified to express or incorporate a CRISPR nuclease system, such as a CRISPR/Cas9 Type II genome editing system, including a Cas nuclease, and a guide RNA (gRNA), which comprises a fusion of trans-activating RNA (tracrRNA) and CRISPR RNA (crRNA). CRISPR RNA includes a targeting RNA sequence and a distinctive array of non-coding direct RNA repeats. The crRNA and tracrRNA are related to the selected Cas nuclease. As one of skill in the art will appreciate, the crRNA and tracrRNA (components of the gRNA) and the Cas nuclease are indicated to be "related" which means that the crRNA and tracrRNA are specific for and recognized by one or more particular Cas nucleases.
Genetically modified exosomes are provided which express a nuclease genome editing system. The exosomes are useful, for example, to edit genetic defects in the treatment of genetic disease (Abstract).
[0045] The targeting sequence of the guide RNA (gRNA) is a strand of RNA that is homologous to a region on a target gene, i.e. a gene to be edited or silenced. As 
[0050] In the CRISPR/Cas9 Type II genome editing system, the Cas nuclease is a Cas9-based nuclease. Examples of a Cas9 nuclease include wild-type Cas9 (a double nickase) from Streptococcus pyogenes (SP), Staphylococcus aureus (SA), Neisseria meningitidis (NM), Streptococcus thermophilus (ST), and Treponema denticola (TD), as well as mutated recombinant Cas9, e.g. mutated to function as a single nickase such as Cas9 D10A and Cas9 H840A, which may be used with 2 or more gRNAs to achieve a genome edit with increasing targeting efficiency that prevents 
By multiplexing with a second gRNA that contains a targeting RNA sequence specific to a targeted DNA sequence on the opposite DNA strand to yield a second SSB and thereby, a DSB, provided that the second SSB is within suitable proximity (e.g. up to approximately 100 base pairs) to the initial SSB. Use of single nickase Cas9 in this manner can improve the specificity of the CRISPR/Cas9 system since in order for a DSB to occur, it is required that two separate DNA sequences of the target DNA sequences exist within a certain proximity (as opposed to the single sequence targeted by wild-type Cas9). Gene editing specificity may also be enhanced by using "enhanced specificity" Cas9 (eCas9), which is a modified form of wild-type SP Cas9 that has been altered to reduce target DNA strand binding efficiency and thus, increase the degree of target RNA and DNA homology that is required to result in a DSB. Other modified versions of SP Cas9 are also suitable for improving gene editing specificity, such as high-fidelity variant number 1 (SpCas9-HF1), for example, which eliminates or significantly reduces the number of DSBs at undesirable off-target loci. Specificity of gene editing may also be enhanced by utilizing catalytically dead Cas9 (dCas9 - in which both nuclease domains are inactivated, but which can target DNA sequences via two unique gRNA) that has been fused to a non-specific Fokl restriction endonuclease cleavage domain (termed FokI-dCas9). The FokI-dCas9 improves specificity by functioning as an obligate dimeric Cas9, which only induces a DSB when the two gRNA bind target DNA sequences (on opposing DNA strands) with a defined spacing and 
[0054] While the CRISPR-Cas system is useful to permanently correct mutated or defective genes, CRISPR-Cas can also be used to temporarily activate or repress the activity of a target gene. For example, nuclease-deficient Cas (for example, incorporating both D10A and H840A to inactivate nuclease function) binds target DNA but does not cleave target DNA and thereby is useful to silence a gene. For use in transcriptional repression, nuclease-deficient Cas may be fused to a transcriptional repressor. The Cas functions to localize the repressor to a desired site of a target gene (e.g. around a transcriptional start site) on the target gene. Nuclease-deficient Cas 9, with or without fusion to a transcriptional repressor, may be used to treat an autosomal dominant-negative condition, to prevent or minimize expression of a dysfunctional mutated protein, which may interfere with the activity of the desired functional protein. Nuclease-deficient Cas can also be fused to a transcriptional activator to localize the transcriptional activator to a desired site of a target gene, e.g. transcriptional start site, and thereby, increase the activity of the target gene.
Therefore, it was known to utilize CRISPR technology comprising the instantly recited structures to treat diseases.
Tarnopolsky et al. do not teach that the disease is a haploinsufficiency disease, but it was known to utilize CRISPR to treat a haploinsufficiency disease, as taught by 
Wang et al. teach:
[0034] As a result, gene editing tools using bacterial Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) and CRISPR-associated protein (cas) system provides a totally new therapeutic avenue, wherein gene editing of the dominant negative mutation form of the disease could stymie progressive vision loss in RP. In particular, dominant negative form of RP requires that only one mutated copy of the gene suffice to initiate RP disease pathogenesis, whether by reduction in the level of wild-type protein (haploinsufficiency), by a gain of a deleterious function (dominant negative effect), or a combination of the two. Dominant mutations may also lead to disease by causing the buildup of toxic proteins. Simple gene-replacement therapy is often insufficient to overcome the presence and expression of the mutant allele. Because there can be many disease-causing dominant mutations in a single gene, targeted gene elimination or repair for each separate mutation is problematic or infeasible using existing approaches. An alternative approach would be to block production of toxic actors, promote cell survival and clearance of toxic buildup, preserve affected retinal cells, thereby slowing the course of degeneration.
[0038] Allele-specific genomic ablation using CRISPR/Cas9 may present a simplified therapeutic strategy in which retinal function is restored by the remaining RhoWT allele in adRP patients. Though two RhoWT alleles will remain following transgene ablation in the model used here, patient hemizygosity does not manifest in haploinsufficiency as RhoWT expression between 50 and 200% is clinically 
Wang et al. teach that CRISPR can be utilized for haploinsufficiency [0050].
Wang et al. teach:
[0008] Described herein is a method of treatment comprising providing a quantity of one or more therapeutic vectors, and administering the one or more therapeutic vectors to a mammal afflicted with a disease and/or condition, wherein in vivo expression of the one or more therapeutic vector is capable of treating the mammal for the disease and/or condition. In other embodiments, the one or more therapeutic vectors, each encode at least one clustered regularly interspaced short palindromic (CRISPR) protein and one or more guide RNAs (gRNAs). In other embodiments, the CRISPR protein is cas9. In other embodiments, the one or more gRNAs comprise a sequence cognate to a target polynucleotide sequence and capable of binding to a protospacer adjacent motif (“PAM”). In other embodiments, the PAM includes the sequence NGG or NNGRRT. In other embodiments, the disease and/or condition includes a dominant mutation. In other embodiments, the disease and/or condition comprising a dominant mutation is retinitis pigmentosa (RP). In other embodiments, the RP includes a mutation in rhodopsin (RHO). In other embodiments, the mammal includes a human. In other embodiments, the therapeutic vector includes an adenovirus, adeno associated virus or lentivirus. In other embodiments, administering the one or more therapeutic vectors includes subretinal injection. In other embodiments, 
[0046] Despite these advances, the extent of clinical applicability to patients through direct in vivo genome modification is not yet clear. The elegance of the CRISPR/Cas system as allowing for tailoring to target the patient's particular mutation, combined with a delivery system via adeno-associated virus (“AAV”), or also via adenovirus, vectors as optimal vehicles for genome editing machinery can deliver components directly to the organ or cells of interest.
Therefore, it would have been obvious to deliver the system via a vector with expectation of successful delivery.  It was known to delivery CRISPR systems via various vectors.  For example, Li et  al. teach that episomal vectors can be utilized to delivery Cas9 and gRNA in human cells and have advantages over other delivery systems (page 689).
It was known in the art to utilize CRISPR for various diseases including those that are haploinsufficient.  It would have been obvious to deliver the system to a neuron depending upon the target site for the specific disease being treated.  
For example, Platt et al. teach using CRISPR in autism spectrum disorder and therefore targeting neurons.  Platt et al. teach that episomal vectors can be used because they are capable of autonomous replication.

Neutzner et al. teach targeting the OPA1 promoter for treatment of diseases associated with OPA1 haploinsufficiency.  Neutzner et al. teach that the haploinsufficient promoter is capable of causing the production of sufficient gene product in all cell types under all circumstances only if two functional gene copies are present in the genome.  Neutzner et al. teach that diseases caused by haploinsufficiency of OPA1 cannot be cured through small molecule drugs because insufficient gene expression is the cause of the disorders [0024].  
It would have been obvious to target haploinsufficient disease genes such as OPA1 with the CRISPR system described above because CRISPR was a known gene editing system and the haploinsufficient diseases were known not to be treatable by small molecule drugs because the root cause is insufficient gene expression.  Since CRISPR is a known system to edit and increase gene expression, one would have a reasonable expectation of success in editing the target gene.
[0123] In some embodiments, there is provided a modified teleost comprises a mutation in the SCN1A teleost gene. SCN1A is a type I voltage-gated sodium channel protein. It is the zebrafish ortholog to human mutations that cause Dravet syndrome. In some embodiments, the mutation in the SCN1A teleost gene is a loss of function mutation (for example a mutation located at Exon 2 of the SCN1A teleost gene). Therefore, this would be an obvious selection for gene editing with CRISPR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635